Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed July 30, 2020, claims 1-12 are presented for examination. Claims 1, 11 and 12 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 2018-018108 filed in Japan on February 5, 2018 which papers have been placed of record in the file.
Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted August 19, 2020

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (July 30, 2020 and September 24, 2020) has been received, entered into the record, and considered.

Drawings

The drawings filed July 30, 2020 are accepted by the examiner.


Abstract

An abstract has not been filed. The abstract should be limited to 150 words.  Correction is required. See MPEP § 608.01(b). 
	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. implied language.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
a compatibility situation data acquisition unit configured to acquire compatibility situation data indicative of a compatibility situation with virtual reality display of the programs or the content upon selection by the user, the compatibility situation data being different from the selection targets;
a screen image generation unit configured to generate, on the basis of the compatibility situation data, the screen image including information indicative of a compatibility situation with virtual reality display of the program to be executed or the content to be reproduced in response to selection from the selection targets; and
a display controlling unit configured to cause the screen image to be displayed,” in claims 1, 11 and 12.
A review of the specification shows that the following appears to be corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Paragraphs [0103] to [0139] of the published specification in PG PUB US 20200356332 A1  discloses the claimed limitation, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 20180005440 A1) in view of Rimon (US 20140364228 A1).

 	As to Claims 1, 11 and 12:
Mullins et al. discloses an entertainment apparatus that displays a screen image (Mullins, see Abstract, where Mullins discloses that an application programming interface (API) server accesses first data of a non-augmented reality (AR) application. The first data including first content data, first control data, first user interface data, and a first data format. The API server maps the first data from the non-AR application to second data compatible with an AR application in a display device) including a plurality of selection targets of a user deployed from which programs to be executed (Mullins, see 110 and 112 in figure 1) or content to be reproduced in response to selection of the user are identifiable (Mullins, see paragraph [0018], where Mullins discloses that the second data includes AR content data, AR control data, AR user interface data, and an AR data format. The second data is generated using an API module of the API server. The API server provides the second data to the AR application in the display device. The display device is configured to display the AR content data, to operate on the content data based on the AR control data, and to generate an AR user interface for the display device with the AR user interface data), the entertainment apparatus comprising: a compatibility situation data acquisition unit configured to acquire compatibility situation data indicative of a compatibility situation with virtual reality display of the programs (Mullins, see paragraph [0018], where Mullins discloses that the first data including first content data, first control data, first user interface data, and a first data format. The API server maps the first data from the non-AR application to second data compatible with an AR application in a display device. The second data includes AR content data, AR control data, AR user interface data, and an AR data format. The second data is generated using an API module of the API server. The API server provides the second data to the AR application in the display device. The display device is configured to display the AR content data, to operate on the content data based on the AR control data, and to generate an AR user interface for the display device with the AR user interface data) or the content upon selection by the user (Mullins, see paragraph [0020], where Mullins discloses that the 3D virtual object may be selected based on the recognized visual reference or captured image of the physical object), the compatibility situation data being different (Mullins, see paragraph [0002], where Mullins discloses that a user of a text editor application on a desktop computer would have to save the content, use a specific application to convert the content to a format compatible with the AR system); a screen image generation unit configured to generate, on the basis of the compatibility situation data, the screen image including information indicative of a compatibility situation with virtual reality display of the program to be executed (Mullins, see paragraph [0067], where Mullins discloses mapping the first data of the non-AR application to second data compatible with an AR application in a display device, the second data including AR content data, AR control data, AR user interface data, and an AR data format), or the content to be reproduced in response to selection from the selection targets (Mullins, see paragraph [0068], where Mullins discloses providing the second data to the AR application in the display device, the display device being configured to display the AR content data, to operate on the content data based on the AR control data, and to generate an AR user interface for the display device with the AR user interface data); and a display controlling unit configured to cause the screen image to be displayed (Mullins, see 712 and 710 in figure 7). 
Mullins differs from the claimed subject matter in that Mullins does not explicitly disclose the compatibility situation data being different from the selection targets. However in an analogous art, Rimon discloses the compatibility situation (Rimon, 2D version in 620 and 626 in figure 6) data being different from the selection targets (Rimon, see click here to view in 3D in 620 of figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mullins with Rimon. One would be motivated to modify Mullins by disclosing compatibility situation data being different from the selection targets as taught by Rimon thereby providing an optimal viewing experience for the viewer (Rimon, see paragraph [0010]).

As to Claim 2:
Mullins in view of Rimon discloses the entertainment apparatus according to claim 1, wherein the compatibility situation data acquisition unit acquires the compatibility situation data indicative of whether or not virtual reality display is essentially required, and the screen image generate unit generates the screen image that includes information indicative of whether or not virtual reality display of the program to be executed or the content to be reproduced in response to selection from the selection target is essentially required  (Mullins, see 712 and 710 in figure 7). 

As to Claim 3:
Mullins in view of Rimon discloses the entertainment apparatus according to claim 1, further comprising: a usage situation data acquisition unit configured to acquire usage situation data indicative of a usage situation of a head-mounted display on which an image generated by the program or an image of the content is to be displayed, wherein the screen image generation unit generates one of the screen that includes information indicative of a compatibility situation with the virtual reality display and the screen (Mullins, see 712 and 710 in figure 7). 

As to Claim 7:
Mullins in view of Rimon discloses the entertainment apparatus according to claim 1, wherein the screen image generation unit generates one of the screen image that includes information indicative of a compatibility situation with the virtual reality display and the screen image that does not include the information in response to a result of confirmation of whether or not communication with a head-mounted display on which an image generated by the program or an image of the content is to be displayed is possible (Mullins, see paragraph [0044], where Mullins discloses that an AR API receives data from non-AR specific devices (e.g., devices without an AR application). At block 1004, the AR API translates, converts, and maps the received data to AR-compatible data that is compatible with an AR application).

As to Claim 10:
Mullins in view of Rimon discloses the entertainment apparatus according to claim 1, wherein the display controlling unit causes a display, which is different from a head-mounted display on which an image generated by the program or an image of the content is to be displayed, to display the screen image (Mullins, see 712 and 710 in figure 7). 

Allowable Subject Matter
Claims 4, 5, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Tapley (US 20160335712 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624